Exhibit 99.1 BioMimetix Pharmaceutical, Inc. Index to Financial Statements Page Report of Independent Registered Public Accounting Firm 2 Balance Sheet as of March 31, 2012 3 Statement of Operations for the period from April 26, 2011 (Inception) through March 31, 2012 4 Statement of Stockholders' Equity as of March 31, 2012 and for the period fromApril 26, 2011(Inception) through March 31, 2012 5 Statement of Cash Flows for the period from April 26, 2011 (Inception) through March 31, 2012 6 Notes to Financial Statements 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders BioMimetix Pharmaceutical, Inc. Greenwood Village, Colorado We have audited the accompanying balance sheet of BioMimetix Pharmaceutical, Inc. (a development stage company) as of March31, 2012, and the related consolidated statement of operations, stockholders’ equity, and cash flows for the period from April 26, 2011 (inception) to March31, 2012.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, based on our audit, the financial statements referred to above present fairly, in all material respects, the financial position of BioMimetix Pharmaceutical, Inc. (a development stage company) as of March31, 2012, and the results of its operations and its cash flows for the period April 26, 2011 (inception) to March31, 2012, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note1 to the financial statements, the Company has incurred losses from operations that raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HEIN & ASSOCIATES LLP Denver, Colorado July 3, 2012 2 BIOMIMETIX PHARMACEUTICAL, INC. (A Development Stage Company) BALANCE SHEET As of March 31, 2012 ASSETS Current assets: Cash and cash equivalents $ Other current assets Total current assets TOTAL ASSETS $ LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ Accrued liabilities Total current liabilities Commitments and Contingencies (Notes 1, 4 and 5) Stockholders’ equity: Common stock, $0.001 par value; 5,000,000 shares authorized; 890,000 sharesissued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ The accompanying notes are an integral part of these financial statements. 3 BIOMIMETIX PHARMACEUTICAL, INC. (A Development Stage Company) STATEMENT OF OPERATIONS For the Period From April 26, 2011 (inception) Through March 31, 2012 Operating expenses General and administrative (including share-based compensation of $442,166) $ Common stock issued pursuant to license agreement Research and development (including equity-based payments of $340,684) Total operating expenses Loss from operations ) Non-operating income Interest income Total non-operating income Net loss $ ) The accompanying notes are an integral part of these financial statements. 4 BIOMIMETIX PHARMACEUTICAL, INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS' EQUITY Common Stock Additional Paid-in Capital Deficit Accumulated During Development Stage Total Stockholders’ Equity (Deficit) Shares Amount Balances at April 26, 2011 (inception) - $
